Case 4:18-cv-00247-ALM Document 114-18 Filed 01/15/20 Page 1 of 4 PageID #: 2563




   ST ATE OF TEXAS                            §
                                              §
   COUNTY OF WJSE                             §

                            AFFIDAVIT OF JASON L. VAN DYKE

         Before me, the undersigned notary, on th is day personally appeared Jason L. Van Dyke,
   a person whose identity is known to me. After I adm inistered an oath to him, upon his oath
   he stated:

        1.     "My name is Jason L. Van Dyke. I am capable of making this affidavit. The facts
               stated in this affidavit are within my personal knowledge and are true and correct.

        2.     This lawsuit was initially filed after Defendant, Thomas Christopher Retzlaff,
               used his "Dean Anderson" pseudonym to cause my employment with Karlseng,
               LeBlanc, & Rich L.L.C. ("KLR") to be terminated. Defendant's assertions that
               this lawsuit was filed in retaliation for a bar complaint are false. The state bar
               grievance referred to by Defendant had been pending since approximately
               December 20, 2017. Plaintiff was fired as a result of Defendant's tortious conduct
               on March 27, 2018. This lawsuit was filed in state court on March 28, 2018.
               Retzlaff has been harassing and stalking me in nearly eve1y conce ivable manner
               since that time.

                        ( Retzlafrs Unlawful Interference with Employment)

        3.     I first learned that Defendant was continuing to reach out to my (former) clients
               when, on or around April 24, 20 18, I was terminated from representing Claude
               and Catia Rich in Cause No. DC-17-06085 , styled Claude Rich, et al. v. Big D
               Concrete, Inc., et. al. pending in the 160111 District Court in and for Dallas County,
               Texas. Mr. Rich confirmed to me that Defendant was continuing to contact him.
               He stressed that the termination had everything to do with Defendant's continued
               stalking behavior and nothing to do with my skill as an attorney.

        4.     On May 3, 2018, I was present in the 367111 District Court in and for Denton
               County, Texas for the purpose of a divorce prove-up in Cause No. 17-10442-431 ,
               styled Jn The Matter of the Marriage ofJenn[fer Melisa Jaynes and Chris David
               Roberts. After the prove-up I spoke with attorney Jared Julian, the opposing
               counsel in the case, who stated to me that he had been contacted by Defendant
               about both Plaintiff and Hon . Jonathan Bailey of the 43 l51 District Court. I
               informed Mr. Julian that Defendant has been stalking me and further advised him
               not to correspond with Defendant in any way.

        5.      Between May 4, 2018 and May 21 , 2018, I received communications from other
                potential clients that they could not hire me because they had read about this case
                and were fearfu l that Defendant might take action against them. While seeking
                local counsel for a case in Michigan, attorneys in that state expressed similar
                hesitancy about working with me.


 AFFIDAVIT                                                                           Page 1of4
)
    Case 4:18-cv-00247-ALM Document 114-18 Filed 01/15/20 Page 2 of 4 PageID #: 2564




             6.    On May 25, 20 18, Gavin Innes (my client) informed me that he had received from
                   Mr. Bazi le a copy of the co1Tespondence w hich is attached as Ex.hi bit "O" to
                   Plaintiffs Motion for Preliminary Jnjunction and Memorandum of Law In
                   Support. I immediately notified Defendant's counsel that Defendant was again
                   interfering with my clients and demanded that thi s interference stop immediately.

             7.    Since that time, Retzlaff has made blog posts intended to "expose" my former
                   clients, such as Tucker Albin & Associates Inc. and Wh ite Jacobs & Associates
                   Inc., for the purpose of ensuring that any business relationship that I once had
                   w ith said clients remains completely severed. Retzlaff has even made blog posts
                   attacking people 1 have contracted with to perform tasks for me - including my
                   former IT contractor C raig L undie and my realtor Austin Killian.

             8.    There is no chance that I w ill be able to obtain employment anywhere so long as
                   Retzlaff remains free to seek out my employers and extort them into firing me.
                   The situation is so dire that 1 have even considered renouncing my U.S.
                   citizensh ip and permanently leaving the count1y as a means of escaping from
                   Retzlaff.

                       (Unlawful Possession of Personal Financial Information )

             9.    On or around April 2, 20 18, I learned that my social security number had been
                   posted in the comments section of Defendant's BV Files blog. The same
                   infom1ation was posted again in the comments section on April 6, 20 18.

             10.    I have monitored the blog regularly since that time to obtain evidence of
                   Defendant's ongoing tortious conduct and cri m inal activity so that appropriate
                   preventative and defensive measures can be taken. In the discovery process during
                   a d ifferent case, I was able to confirm that Retzlaff was in possession of my
                   personal identifying information based upon a police report that he fi led against
                   me on or around May 22, 20 18.

             11.   My personal financial information was posted again in the comments section on
                   May 23, 20 18. The comment containing the information also contained references
                   to the letter sent by Retzlaff to M r. Mclnnes (referenced in paragraph six above)
                   and Retzlaff s status as a vexatious litigant.

             12.   The last time I saw that my socia l security number had been posted in the
                   comments section of the blog was on o r around J une 22, 2019. However, I am not
                   practically a ble to read all of the comments so there may be more occasions.

                                           ( Harassing Emails )

             13.   Since Mr. Dorrel l began serving as RetzlafPs attorney, I have repeated ly
                   communicated to Mr. Dorrell my desire that Retzlaff have no contact with me
                   whatsoever and that he leave me comp letely alone. Despite these repeated requests,

     AFFIDAV IT                                                                         Page 2 of 4
Case 4:18-cv-00247-ALM Document 114-18 Filed 01/15/20 Page 3 of 4 PageID #: 2565



               Retzlaff has send me unwanted and harassing e-mail communications on at least the
               following occasions: (i) August 5, 2018; (ii) August 26, 20 18; (iii) September 18,
               20 18; (iv) October 17, 2018; (v) October 24, 2018; (vi) November 10, 2018 ; (vii)
               November 11 , 2018; (viii) November 14, 20 18; (ix) November 18, 2018; (x)
               November 19, 2018; (xi) November 22, 20 18; (xii) November 28, 20 18; (xiii)
               December 11 , 2018 ; (ixv) December 12, 20 18; (xv) December 19, 2018; (xvi)
               June 24, 2019; (xvii) July 8, 2019; (xviii) July 12, 201 9; (ixx) July 28, 2019; (xx)
               August 23, 2019; (xxi) October 9, 20 19; (xxii) October 22, 201 9; (xxiii) October
               23, 201 9; and (xxiv) December 28 , 2019.

                             ( Ex Parte Communications I Abuse of Process)

         14.   Retzlaff has also attempted to engage in ex parte communications with judges in
               at least four cases that I am involved in. I was able to obtain copies of these
               communications due to my involvement in those case. Furthermore, Retzlaff has
               made improper filings in other cases that I am involved in. This is despite the fact
               that he is not a party to those cases and is not an attorney or other person
               authoi·ized to· file'' rifo those cases. I believe that Retzlaff is engaging in thi s
                         1

                                    Pf
               activity fo r,th~ sole       pose of causing prejudice against me in these proceedings
               and a~ a me®'~o£p"'ennanently inserting his libelous claims against me into
               ofili~ial--G©ttrt· deeum.ent~.

         15.   I am especially disturbed by Retzlaffs conduct because, on January 14, 2020, I
               noticed that Retzlaff had posted on his blog information pertaining to Judge
               Dennise Garcia of the 303rd District Court, who was appointed by the Texas
               Supreme Court to preside over a di sciplinary proceedi ng initiated against me by
               Retzlaff on January 10, 2020. This portio n of the blog post stated, or strongly
               implied, that Retzlaff was about to or that he had already engaged in inappropriate
               ex parte communications with Judge Garcia.

                               ( Necessity of Preliminary Injunction )

         16.   My prev ious efforts to confer with Defendant's counsel for to negotiate an end to
               Defendant' s to1tious conduct- as well as to reach a resolution of this lawsuit under
               which Defendant will finally leave me alone - have failed in all respects. There is no
               possibility of a settlement.

         17.   I have attempted on rtumerous occasions to procure the criminal prosecution of
               Retzlaff for hi s ongoing activities against me. I have been unsuccessfu l. I have a
               legitimate interest in protecting my personal financial information from Retzlaff,
               protecting my constitutional rights from Retzlaff, not being continually harassed by
               Retzlaff, and having the libe1ty to find employment without the ongoing threat of
               interference with that employment by Retzlaff. I will be deprived of those interests so
               long as Retzlaff is permitted to continue carrying on as he has.




  AFFIDAVIT                                                                           Page 3 of 4
Case 4:18-cv-00247-ALM Document 114-18 Filed 01/15/20 Page 4 of 4 PageID #: 2566



        18.   I am wi lling to post security for a temporary injunction as required by Rule 65(c) of
              the Federal Rules of Civil Procedure. However, I have been unemployed for nearly a
              year as a result of Defendant' s tortious con     against me and can only afford to
              post nominal bond, which wi ll likely hav to be orrowed from family members.




   SWORN AND SUBSCIBED TO before me, the undersigned authority, on January 15, 2020.


                                                     LO ,JrJc-Uh- fil~c
                                                     Notary Public
                                                     State of Texas




                                                                 DEBORAH DOLGENER
                                                              NQTARY PUBUC STATE OF TEXM
                                                               Vt COMM. EXP. 01/07/202A
                                                                 NOTARY ID 11CMaeeo.6




 AFFIDAVIT                                                                                 Page 4 of 4
